Citation Nr: 1020605	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  08-23 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for Type II diabetes mellitus, to include as 
secondary to herbicide exposure.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for non-Hodgkin's lymphoma, to include as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of July 2007 from the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's application to reopen previously denied claims of 
entitlement to service connection for diabetes mellitus and 
non-Hodgkin's lymphoma as secondary to Agent Orange exposure.


FINDING OF FACT

On March 19, 2010, the VA RO in Roanoke Virginia received a 
form reporting the death of the Veteran, which was forwarded 
to the VA RO in Huntington West Virginia on March 29, 2010, 
along with a death certificate showing that the Veteran died 
on February [redacted], 2010.  These documents were forwarded to the 
Board on April 13, 2010.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has received notice that the Veteran died during 
the pendency of the appeal.  As a matter of law, appellants' 
claims do not survive their deaths.  Zevalkink v. Brown, 102 
F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. 
App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 
47 (1994).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for 
lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.1302 (2009).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. § 
20.1106 (2009).


ORDER

The appeal is dismissed.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


